352 S.W.3d 685 (2011)
BIERE FARMS, LLC, Appellant,
v.
Sheila McCARRICK and Shawn McCarrick, Respondents.
No. WD 73449.
Missouri Court of Appeals, Western District.
November 22, 2011.
Kenneth O. McCutcheon, Jr., Versailles, MO, Richard L. Rollings, Jr., Camdenton, MO, for Appellant.
Stephen Grantham, Versailles, MO, for Respondents.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM:
Biere Farms, LLC appeals the judgment entered against it after a jury verdict in favor of Sheila and Shawn McCarrick on its claim of implied contract/money paid. It claims that the trial court erred in denying its motion for directed verdict and motion for judgment notwithstanding the verdict because the McCarricks' admissions at trial together with the undisputed documentary evidence established the basic facts of its claim based on a contract implied in law and the McCarricks failed to establish any affirmative defense. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).